— Appeal from a judgment of the Supreme Court (Devine, J.), entered February 17, 2012 in Albany County which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition.
Petitioner commenced this CPLR article 78 proceeding challenging a determination of the Board of Parole rendered in May 2010 which denied his request for parole release and ordered him held for an additional 24 months denying his request. Supreme Court granted respondents’ motion to dismiss for failure to exhaust his administrative remedies. The Attorney General has now advised this Court that petitioner has since reappeared before the Board and his request for parole release was again denied. In view of this reappearance, this appeal must be dismissed as moot (see Matter of Harris v New York State Bd. of Parole, 91 AD3d 1010 [2012]; Matter of Russo v New York State Div. of Parole, 89 AD3d 1305 [2011]) and, under the circumstances presented, we do not find that this matter comes within the exception to the mootness doctrine (see Matter of Borcsok v New York State Bd. of Parole, 76 AD3d 1167 [2010], lv dismissed 17 NY3d 773 [2011]).
Peters, RJ., Mercure, Rose, Kavanagh and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.